             Case 1:19-cv-00801-JL Document 38 Filed 11/20/19 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE

                                              )
 STURM, RUGER & CO., INC.                     )
                                              )
           Plaintiff,                         )
                                              )
 v.                                           )            Civil Action No.
                                              )            1:19-cv-00801-JL
 AMERICAN OUTDOOR BRANDS                      )
 CORPORATION, SMITH & WESSON                  )
 INC.                                         )
 and                                          )
 THOMPSON/CENTER ARMS,                        )
 COMPANY, LLC,                                )
                                              )
           Defendants.                        )
                                              )


               PLAINTIFF’S LIST OF WITNESSES FOR THE PRELIMINARY
                               INJUNCTION HEARING

          Pursuant to the Court’s August 29, 2019 Procedural Order and as amended on

November 12, 2019, the Plaintiff identifies the following witnesses who are expected to

testify at the Preliminary Injunction Hearing presently scheduled for November 25th &

26th:


        1. Dr. Eugene Ericksen, Philadelphia, PA


        2. Mark Gurney, Newport, NH
          Case 1:19-cv-00801-JL Document 38 Filed 11/20/19 Page 2 of 2



                                        Respectfully submitted,

                                        ORR & RENO, P.A.

Dated: November 20, 2019                By:/s/ James F. Laboe
                                        James F. Laboe (N.H. Bar No. 14571)
                                        P.O. Box 3550
                                        Concord, New Hampshire 03302-3550
                                        Telephone: (603) 224-2381
                                        Facsimile: (603) 223-2318

                                        Attorneys for Plaintiff
                                        Sturm, Ruger & Co., Inc.




                             CERTIFICATE OF SERVICE

      I hereby certify that on this 20th day of November 2019, a copy of the foregoing

was served this day on all Counsel of Record by filing the foregoing with the Court’s

ECF system.



                                               /s/ James F. Laboe




2603603




                                           2
